                   3:21-cv-03064-SEM-TSH # 15    Page 1 of 11
                                                                                    E-FILED
                                                           Friday, 21 May, 2021 09:34:22 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JAMES REGAN,                        )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     Case No. 21-cv-3064
                                    )
BAJCO ILLINOIS LLC,                 )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Bajco Illinois LLC’s

(Bajco) Motion to Stay Proceedings (d/e 12) (Motion). For the reasons set

forth below, the Motion is ALLOWED, and the matter is stayed for 90 days.

                               BACKGROUND

      Plaintiff James Regan brings this action against his former employer

Bajco for violations of the Illinois Biometric Information Privacy Act (BIPA).

740 ILCS 14/1, et seq. Regan filed the action in Illinois Circuit Court for

Sangamon County, Illinois. Bajco removed that action to this Court. Notice

of Removal (d/e 1). Regan alleges he previously worked for Bajco. He

alleges that he was required to provide Bajco, or its agent, with his

fingerprint, and he was required clock-in and clock-out at work by scanning

his fingerprint on the biometric timeclock device. Notice of Removal,
                                 Page 1 of 11
                  3:21-cv-03064-SEM-TSH # 15    Page 2 of 11




Exhibit 2, Class Action Complaint, ¶¶ 33-37. Regan alleges Bajco violated

the BIPA by failing to create written policies, make them publicly available,

establish a retention schedule and destruction guidelines for retained

biometric information (Count I); failing to provide required notices to Regan

and securing his written consent before capturing his fingerprint (Count II);

disseminating Regan’s fingerprint without his consent (Count III). Regan

brings the action on behalf of himself and the other employees of Bajco’s

facilities in Illinois. Class Action Complaint, ¶¶ 76-103. Regan seeks

declaratory, injunctive, and monetary relief. Regan seeks $1,000 in

statutory damages for each negligent violation of BIPA and $5,000 for each

intentional or reckless violation, plus prejudgment interest. Class Action

Complaint, Prayer for Relief. Bajco has answered and asserted various

affirmative defenses. Defendant’s Answer and Affirmative Defenses to

Plaintiff’s Class Action Complaint (d/e 14).

      Bajco has also moved to stay the proceeding pending the resolution

of four appeals now pending: Cothron v White Castle System, Inc., Case

No. 20-3202 pending before the Seventh Circuit Court of Appeals; Tims v.

Black Horse Carriers, Inc., Case No. 1-20-0562, pending before the Illinois

Appellate Court for the First District; Marion v. Ring Container Techs., LLC,

No. 3-20-0184, pending before the Illinois Appellate Court for the Third

                                Page 2 of 11
                   3:21-cv-03064-SEM-TSH # 15     Page 3 of 11




District; and McDonald v. Symphony Bronzeville Park, LLC, No. 126511,

pending before the Illinois Supreme Court.

      The Cothron case concerns whether a private entity, such as an

employer, violates BIPA only when the entity allegedly first collects or first

discloses biometric data, such as a fingerprint, without complying with

BIPA, or whether a violation occurs each time that entity allegedly collects

or discloses the individual’s biometric data. In Regan’s case, the issue

would be whether one violation occurred during his employment and the

cause of action accrued when he allegedly provided his fingerprint to Bajco,

or did a separate violation occur each time he allegedly clocked in or out

with his fingerprint and each time Bajco allegedly disseminated his

fingerprint to a third party.

      The Tims and Marion cases address which statute of limitations

applies. The BIPA does not include a statute of limitations. The issue in

these appeals is which of these three possible statutes of limitations

applies: the Illinois one-year statute of limitations for publications of matter

violating the right to privacy, 735 ILCS 5/13-201; the two-year statute of

limitations for personal injury torts, 735 ILCS 5/13-202; or the five-year

catchall statute, 735 ILCS 5/13-205.




                                 Page 3 of 11
                   3:21-cv-03064-SEM-TSH # 15      Page 4 of 11




      The McDonald case addresses whether the Illinois Workers’

Compensation Act (IWCA), 820 ILCS 305/1, preempts employees’ claims

against employers under BIPA. Regan opposes the proposed stay.

                                   ANALYSIS

      The Court has broad discretion in deciding whether to stay

proceedings. United States Securities and Exchange Commission v. Glick,

2019 WL 78958 at *5 (N.D. Ill. Jan. 2, 2019). The relevant factors in

considering whether to stay an action are: “(i) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party, (ii) whether a

stay will simplify the issues in question and streamline the trial, and (iii)

whether a stay will reduce the burden of litigation on the parties and on the

court.” Markel American Ins. Co. v. Dolan, 787 F.Supp.2d 776, 779 (N.D.

Ill. May 11, 2011); see Mintun v. Kenco Logistics Services LLC, 2020 WL

1700328, at *1 (C.D. Ill. April 7, 2020).

      Regan urges the Court to apply the standard for stays pending

appeal in this case. Plaintiff’s Opposition to Defendant’s Motion to Stay

Proceedings (d/e 13) (Opposition), at 3-4 (The Court cites to the pagination

from the Court’s CM/ECF system because Plaintiff did not number the

pages of his Opposition.). The Court disagrees. A stay pending appeal

stays a proceeding while a party in that proceeding seeks to challenge a

                                  Page 4 of 11
                   3:21-cv-03064-SEM-TSH # 15     Page 5 of 11




lower court decision in that proceeding. The standard for a stay pending

appeal tracks the standard for a preliminary injunction because such a stay

effectively enjoins the effect of lower court’s decision. See In re A& F

Enterprises, Inc. II, 742 F.3d 763, 766 (7th Cir. 2014). In this case, Bajco

does not seek to stay an adverse decision in this case. The question here

is how to manage the course of this case. The standard for stays pending

appeal does not apply. The Court addresses the appropriateness of a stay

pending the outcome of the McDonald, Tims, Marion, and Cothron cases

as follows.

      McDonald

      In McDonald, The Illinois Supreme Court will address whether the

IWCA preempts BIPA actions by employees against employers. The

Illinois Appellate Court, lower Illinois courts, and federal district courts have

consistently found that the IWCA does not preempt claims for statutory

damages. See, McDonald v. Symphony Bronzeville Park, 2020 IL App (1st)

192398 ¶ 27, 2020 WL 5592607, at *8 (Ill. App. Ct. 1st Dist. September 18,

2020); Herron v. Gold Standard Baking, Inc., 2021 WL 1340804, at *2 (N.D.

Ill. April 9, 2021); Mintun, 2020 W 1700328, at *2; Plaintiff’s Opposition to

Defendant’s Motion to Stay Proceedings (d/e 13) (Opposition), at 4 n.4




                                 Page 5 of 11
                       3:21-cv-03064-SEM-TSH # 15              Page 6 of 11




(collecting Illinois trial court decision on IWCA preemption).1 The Illinois

Appellate Court decision in McDonald is currently authoritative and

controlling on this issue. See Nationwide Agribusiness Ins. Co. v. Dugan,

810 F.3d 446, 450 (7th Cir. 2015) (“Where the Illinois Supreme Court has

not ruled on an issue, decisions of the Illinois Appellate Courts control,

unless there are persuasive indications that the Illinois Supreme Court

would decide the issue differently.”).

       The Illinois Supreme Court could disagree with these courts and find

IWCA preemption. If so, this matter would be resolved. Such an outcome

is unlikely given authoritative decision from the Illinois Appellate Court and

the persuasive authority from the other Illinois courts and federal district

courts. See Herron, 2021 WL 1340804, at *2; Mintun, 2020 WL 1700328,

at *2. Under these circumstances the Court finds that a stay to wait for a

decision in McDonald is not likely to simplify the issues, streamline the trial,

or reduce the burden of litigation on the parties. The Court will not grant a

stay to wait for a decision in McDonald.




1
 The Court uses the pagination from the Court’s CM/ECF system since Regan did not paginate his
Opposition. See Local Rule 5.1(B) (“All documents must have one inch margins on all sides and each
page must be numbered.”).
                                          Page 6 of 11
                  3:21-cv-03064-SEM-TSH # 15      Page 7 of 11




      Tims and Marion

      The Tims and Marion decisions could also materially affect this case

by determining the appropriate statute of limitations. The applicable statute

of limitations could also affect whether Regan has a claim, depending on

when he worked for Bajco. The Complaint does not allege his dates of

employment. See Complaint, ¶¶ 1, 33-70. The five-year catchall statute

would also include more employees in the potential class than the one-year

rights to privacy statute. The size of the class could materially affect the

scope of discovery. Knowing whether Regan’s claim is barred and knowing

the scope of the possible class claims would simplify issues and streamline

the trial. Greater certainty about Regan’s claim and the scope of the

possible class would also reduce the burden of litigation on the parties.

      No Illinois Appellate Court has decided the appropriate statute of

limitations for BIPA claims. The Tims and Marion decisions, therefore,

could be controlling if the two courts agree on the correct statute of

limitations for BIPA. Nationwide Agribusiness Ins. Co., 810 F.3d at 450 (7th

Cir. 2015). An authoritative decision from the Tims and Marion courts

could provide clarity that could simplify the issues, streamline the trial, and

reduce the burden of litigation on the parties. See Id., at *4.




                                 Page 7 of 11
                  3:21-cv-03064-SEM-TSH # 15     Page 8 of 11




      Regan again argues that a stay is not necessary because the lower

courts have found that the five-year catchall statute applies. See Bryant v.

Compass Group USA, Inc., 2020 WL 7013963, at *1 (N.D. Ill. 2020);

Opposition, at 4, (citing Meegan v. NFI Indus., Inc., 2020 WL 3000281, at

*4 (N.D. Ill. June 4, 2020); and Burlinski v. Top Golf USA Inc., 2020 WL

5253150, at *8 (N.D. Ill. Sept. 3, 2020); Robertson v. Hostmark Hospitality

Group, Inc., 2019 WL 8640568, at *4 (Ill. Cir. Ct. July 31, 2019). Unlike the

IWCA preemption issue, no Illinois Appellate Court has issued a decision

on the applicable statute of limitations in BIPA cases. In light of the lack of

an Illinois Appellate Court decision, the Court concludes that a stay is

appropriate. See Herron, 2021 WL 1340804, at *3; Roberson v. Maestro

Consulting Services LLC, 2021 WL 1017127, at *2 (S.D. Ill. March 17,

2021); Varnado v. West Liberty Foods, 2021 WL 545628, at *1 (N.D. Ill.

2021 January 5, 2021); but see Quarles v. Pret A Manger (USA) Limited,

2021 WL 1614518, at *4 (N.D. Ill. April 26, 2021) (denying a stay based on

the pendency of Illinois Appellate Court cases on the issues.). Further, the

potential delay from waiting for a decision in Tims decision, at least, may be

minimal because the case was fully briefed by the time the Varnado

decision was issued in January 2021. See Varnado, 2021 WL 545628, at

*2.

                                 Page 8 of 11
                   3:21-cv-03064-SEM-TSH # 15     Page 9 of 11




      Cothron

      The Cothron decision could also materially affect whether Regan’s

cause of action accrued. If the Seventh Circuit determines that a BIPA

cause of action accrues once when a defendant initially collected biometric

data, then the statute of limitations in this case ran from the day Regan

allegedly first provided his fingerprint to Bajco when he started work. If the

Seventh Circuit determines that a new violation occurs every time an

employee clocks in or out with a fingerprint, then Regan accrued a new

cause of action each day he worked for Bajco. Regan’s claim would not be

entirely barred as long as his last day of work was within the statute.

      The Cothron decision could also materially affect the scope of the

possible class claims. If the cause accrued only once when the employee

first provided his or her fingerprint, then the class would be limited to

persons hired within the statute of limitations. If a new cause accrued

every time the employee clocked in or out, then the class could include

every person who worked for Bajco during the limitations period, even

employees hired before the limitations period. The scope of the possible

class will materially affect the size of the class, the scope of discovery on

class claims, and the trial of class claims. In light of these considerations,

staying the matter until a decision in Cothron will provide clarity that will

                                 Page 9 of 11
                   3:21-cv-03064-SEM-TSH # 15      Page 10 of 11




simplify the issues, streamline the trial, and reduce the burden of litigation

on the parties. See Herron, 2021 WL 1340804 at *5; Roberson, 2021 WL

1017127 at *2.

        Regan argues that a stay will prejudice him and members of the class

because Bajco continues to retain the biometric information and all are at

risk:

        If this lawsuit is stayed Plaintiff and the proposed Class will
        continue to have a Sword of Damocles hanging over their
        heads as a result of Defendant’s unauthorized and unlawful
        data collection, waiting for their data to be either mis-used by
        Defendant or any third-party Defendant chose to distribute their
        Biometrics too; or worse yet for a malicious actor to steal their
        Biometric data because there are no known data security
        measures in place.

Opposition, at 7. Regan also notes that the BIPA expressly discusses the

risk to individuals from identity theft if biometric information is stolen. Id. at

8, citing 740 ILCS 14/5(c). Regan’s concern in this case is speculative at

best. Regan does not allege any actual injury from Bajco’s alleged

collection, retention, and dissemination of his fingerprint. Regan only asks

for statutory damages. Complaint, Prayer for Relief. Given the lack of any

showing or even allegation of concrete harm, Regan’s speculation is not

sufficient to outweigh the benefits to the stay to further this litigation.

        THEREFORE, IT IS ORDERED that Defendant Bajco Illinois LLC’s

(Bajco) Motion to Stay Proceedings (d/e 12) is ALLOWED. This matter is
                                 Page 10 of 11
                 3:21-cv-03064-SEM-TSH # 15     Page 11 of 11




STAYED until August 19, 2021. The parties are directed to inform the

Court when decisions are entered in the Tims, Marion, and Cothron cases.

The parties are also directed to file a status report by August 10, 2021,

informing the Court of the status of the Tims, Marion, and Cothron cases

and the parties’ positions on the appropriateness of continuing the stay.

ENTER: May 21, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                               Page 11 of 11
